625 F.2d 130
UNITED STATES of America, Plaintiff-Appellant,v.James Ray AMMONS, Defendant-Appellee.
No. 78-3481.
United States Court of Appeals,Sixth Circuit.
Argued June 6, 1980.Decided July 8, 1980.

James H. Barr, Asst. U. S. Atty., Scott Wendelsdorf, Louisville, Ky., for plaintiff-appellant.
Richard D. Heideman, Robert H. Zeman, Louisville, Ky., for defendant-appellee.
Before EDWARDS, Chief Judge, and CELEBREZZE and KENNEDY, Circuit Judges.
PER CURIAM.


1
This is a very complicated fact dispute over whether or not a $5,000 cash appeal bond when released to defendant Ammons should be paid over to his attorney who had filed an assignment from Ammons to him to pay part of his attorney's fees, or should be released to the United States which subsequent to the assignment being filed had filed a claim for $5,000 to be applied to a fine which was part of defendant Ammons' sentence.


2
On consideration of this entire record, the judgment of the District Court which recognizes the validity of defendant Ammons' assignment to his attorney is hereby affirmed for the reasons set forth in the memorandum opinion of Judge Charles M. Allen entered September 22, 1977.